Citation Nr: 1607396	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1976.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board denied this appeal in an October 2011 decision.  The Veteran appealed to the U.S. Court of Appeals for Veteran Claims (Court).  In June 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the October 2011 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  


FINDING OF FACT

The Veteran's current schizophrenia was incurred in active service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have all been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records include a report of a September 1974 medical examination conducted at acceptance into active duty.  This documents a normal clinical psychiatric evaluation.  There is no noting of a psychiatric disorder on the examination report.  

Service treatment records also contain a medical board report documenting a diagnosis of schizophrenia.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

Because a psychiatric condition was not recorded in the September 1974 examination report, the Veteran is presumed to have been psychiatrically sound at entrance into service unless there is clear and unmistakable evidence that he had a psychiatric disorder prior to service and clear and unmistakable evidence that the preexisting psychiatric disorder was not aggravated by his service.  See Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

The medical board report refers to a pre-service history of a psychotic break with a three week in-patient admission to a private hospital in June 1974.  The report states that the Veteran intimated to the military psychiatrist the psychotic break may have been due to drug ingestion.  The report states that a typical psychotic breakdown took place during an in-service incarceration in August and he was hospitalized.  Findings in the medical board report included that the Veteran had a severe, subacute, schizophrenic condition.  The reports states that the Veteran "is unfit for military service and now suffers from no disability which as (sic) the result of an incident of service or which was aggravated thereby."  

Of record is the report of an October 2008 VA compensation and pension (C&P) examination.  This records that the Veteran reported that it is possible that his friend slipped LSD into his drink and this precipitated the pre-service psychotic break.  The examiner diagnosed schizophrenia.  The examiner stated as follows as to whether his schizophrenia was aggravated by his active service:

My medical opinion as to whether his mental condition was aggravated by his military service:  I cannot resolve this issue without resort to mere speculation.  To my knowledge there has been no research on whether a time-limited psychological stressor, such as the one he endured in the Marines, can permanently worsen Schizophrenia.  Any attempt on my part to answer this question would be mere speculation.  

Also considered by the Board is the report of a June 2010 VA C&P examination.  That examiner stated that he did not review the claims file.  She stated that she agreed with the military psychiatrist that there was no substantial evidence that his military experience caused psychotic symptoms.  She also stated "not (sic) did an incident of service aggravate his condition beyond prior level."  This opinion is not supported by any meaningful rationale and was rendered without reviewing the medical history contained in the claims file.  The opinion does not address the question of interest in this case - whether there is evidence of no aggravation by his service.  Instead it is an opinion which, at best, depends on the Veteran having the burden of showing in-service aggravation.  

The government, not the Veteran, has the burden of proving that the inservice disease or injury, not noted at entrance into service, was not aggravated by such service.  See Wagner 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 234 (explaining that "[t]he burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service").  

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' "  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ")."

The Board does not afford the in-service medical board report any significant probative value as to whether the Veteran's schizophrenia was not aggravated by his service because the report does not support that finding with any rationale.  See Horn, 25 Vet. App. at 240 (determining that a medical evaluation board finding that a condition was not aggravated by service and unsupported by a rationale was not clear and unmistakable evidence of such).  This October 2008 opinion is probative of a finding that there is no clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by his active service.  It is also tends to show that further development on this question is not warranted because it is evidence that it is unlikely that there can be on "undebatable" opinion evidence as to this question in this case.  

For these reasons, the Board concludes that the presumption of soundness is not rebutted and therefore the finding must be that the schizophrenia was incurred during active service.  

The evidence already discussed establishes the current disability element of the claim.  The only remaining element is the nexus element.  

Of record is the report of a March 2007 VA C&P examination.  That examiner also indicated that the claims file was not available for review.  However, the examiner did review post service VA treatment records and interviewed the Veteran.  The examiner's diagnosis was "[s]chizophrenia, paranoid type - likely was present while in the Marines."  Although there is no explicit rationale provided, the report as a whole provides a sufficient rationale.  The absence of review of the claims file is not particularly important with regard to the nexus determination in this case because the examiner had sufficient evidence, from interview with the Veteran and review of VA treatment records, to provide an informed opinion and the service treatment records are consistent with the history provided during the examination.  Furthermore, in January 2016, the Veteran, through his representative, provided an extensive psychiatric evaluation report following interview and review of the claims file by a psychiatrist.  That report provides additional evidence of a nexus between the Veteran's service and his current schizophrenia.  

This evidence is sufficit to establish the nexus element.  

As all three elements for service connection are met, the appeal must be granted.  Because the Board is granting the appeal in full, even if VA did not meet its duties to notify and assist the Veteran in substantiating his claim, pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015), such error is harmless error and the duties need not be discussed further.  

ORDER

Service connection for schizophrenia is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


